This is a companion case to that of Fred Crum v. J. O. Thomason,181 S.W. 803, this day decided by this court, in which practically the same questions were raised and decided adversely to appellant's contention herein, for which reason the judgment of the court below is, in all things, affirmed.
Affirmed.
                 On Motion to Certify to Supreme Court.
We are asked to certify this case to the Supreme Court for the same reason as set forth in the motion to certify in cause No. 5568, styled Fred Crum v. J. O. Thomason, pending in this court. 181 S.W. 803. We adopt the opinion this day filed on the motion to certify in said cause No. 5568, and for the reasons stated therein we withdraw that portion of the original opinion in this case that is withdrawn in the case referred to, and overrule the motion to certify.
Motion overruled.